PER CURIAM: *
Trinidad Leonel-Jimenez appeals the 24-month, above-guidelines sentence imposed by the district court following his guilty plea conviction of illegal reentry. He argues that the sentence is unreasonable because it is greater than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a).
The district court considered the allocution, arguments, and presentence report and was free to conclude, as it did, that the guidelines range was inadequate in light of § 3553(a)’s sentencing factors. Specifically, the district court cited Leonel-Jimenez’s unscored criminal history, which included a conviction for assault.
The record demonstrates that the district court’s decision to impose a non-guidelines sentence was based on permissible factors that advanced the objectives set forth in § 3553(a) and were justified by the facts of the case. See United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.2008); United States v. Smith, 440 F.3d 704, 708-09 (5th Cir.2006). Additionally, the variance does not represent an abuse of the district court’s vast sentencing discretion when considered in light of the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Brantley, 537 F.3d 347, 349 (5th Cir.2008).
Accordingly, the district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.